Name: 2002/46/EC: Commission Decision of 21 January 2002 amending Decision 92/452/EEC as regards the lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (notified under document number C(2002) 84)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  trade;  means of agricultural production;  natural and applied sciences;  international trade
 Date Published: 2002-01-24

 Avis juridique important|32002D00462002/46/EC: Commission Decision of 21 January 2002 amending Decision 92/452/EEC as regards the lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (notified under document number C(2002) 84) Official Journal L 021 , 24/01/2002 P. 0021 - 0022Commission Decisionof 21 January 2002amending Decision 92/452/EEC as regards the lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community(notified under document number C(2002) 84)(Text with EEA relevance)(2002/46/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species(1), as last amended by Commission Decision 94/113/EC(2), and in particular Article 8 thereof,Whereas:(1) The competent veterinary services of Canada and the United States have forwarded requests for addition and amendments to the list, established by Commission Decision 92/452/EEC(3), as last amended by Decision 2001/728/EC(4) of teams officially approved in their territories for the exports of embryos of domestic animals of the bovine species to the Community.(2) Guarantees regarding compliance with the requirements specified in Article 8 of Directive 89/556/EEC have been provided to the Commission by the competent veterinary services of the countries concerned, and the collection teams concerned have been officially approved for exports to the Community.(3) Decision 92/452/EEC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In the Annex to Commission Decision 92/452/EEC:1. The following lines are added to the lines concerning Canadian teams:>TABLE>2. The lines concerning the Canadian team E 549 is replaced by the following:>TABLE>3. The line concerning the US team No 96IA086 E 608 is replaced by the following:>TABLE>Article 2This Decision is addressed to the Member States.Done at Brussels, 21 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 19.10.1989, p. 1.(2) OJ L 53, 24.2.1994, p. 53.(3) OJ L 250, 29.8.1992, p. 40.(4) OJ L 273, 16.10.2001, p. 24.